DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein…” in line 6 should begin on a new line.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “a substantially rigid annular support, and sealing elastomeric annular element and an annular substantially rigid shielding element” in line 3 should read “a substantially rigid annular support, a sealing elastomeric annular element, and an annular substantially rigid shielding element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “an internal surface facing the abutment surface” in lines 25-26 of claim 1 and lines 13-15 of claim 11. This limitation is indefinite as the abutment surface has only previously been claimed as a recitation of intended use/capabilities that the sealing device can be used with and thus it is unclear whether this was an attempt to positively require the abutment surface for infringement to occur (though there would be other indefiniteness issues if this was the case as it would be unclear if the other prior intended use limitations are not positively required), or if Applicant was intending to claim this limitation as a recitation of intended use or mere capability of the device. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an internal surface configured for facing the abutment surface”.

Claim 1 recites the limitation “protruding towards the abutment surface” in line 31. This limitation is indefinite as the abutment surface has only previously been claimed as a recitation of intended use/capabilities that the sealing device can be used with and thus it is unclear whether this was an attempt to positively require the abutment surface for infringement to occur (though there would be other indefiniteness issues if this was the case as it would be unclear if the other prior intended use limitations are not positively required), or if Applicant was intending to claim this limitation as a recitation of intended use or mere capability of the device. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “for protruding towards the abutment surface”.

Claim 1 recites the limitation “the second annular portion being step-shaped and being delimited by a first and by a second annular surface adjacent and perpendicular to one another and both facing substantially from the side opposite to the flange portion” in lines 35-37. This limitation is indefinite as it is unclear how the two surfaces which are required to be perpendicular can face in the same direction. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the second annular portion being step-shaped and being delimited by a first and by a second annular surface adjacent and perpendicular to one another and both located substantially on a side opposite to the flange portion”. 
Examiner notes that other interpretations may result in a 112(a) written description requirement rejection and/or a drawing objection as it does not appear such is fully discloses in the original specification and drawings.

Claim 2 recites the limitation “a radial thickens” in lines 2-3. This limitation is indefinite as claim 1 already recites a radial thickness of the flexing portion and thus it is unclear if this limitation is a second thickens of such or if it refers to the prior claimed thickness. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the radial thickness”.

Claim 6 recites the limitation “wherein the first and second annular lips in combination comprise:” in lines 18-19. This limitation is indefinite as it is unclear whether Applicant is attempting to claim that each lip must comprise the following elements, at least one of the lips must contain the following elements, or if the elements that follow must be on either lip but with 

Claim 11 recites the limitation “the annular support” in line 1. This limitation is indefinite as such has not previously been recited in the claim an it is unclear if such is being newly recited in the intended use of the preamble, or if applicant intended to require such for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an annular support”.

Claims 3-5 and 7-10 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (US 2007/0201782).
With regard to claims 1 and 11, Miyagawa discloses a sealing device (14a, etc., as seen in Figs. 5-13) insertable between (as seen in Figs. 5, 7, 10, 12 it is capable of this intended use in the preamble as it is actually disclosed as such) a first mechanical member (1) and a second mechanical member (2), wherein the first and second mechanical members are relatively rotatable to one another (the sealing device of Miyagawa is capable of such as it is described as installed between members 1 and 2 which are described as relatively rotatable in paragraphs [0094], etc.), the sealing device comprising: a substantially rigid annular support (15); and a sealing annular element (17a) made of an elastomeric material (as seen in the cross-hatching, as described in paragraphs [0094], etc.) integral with the annular support (as seen in Figs. 5-13 as they are shown joined to one another), wherein the annular support comprises: a sleeve portion (18) configured to angularly couple integral with the first mechanical member (as seen in Figs, 5, 7, 10, 12, etc. it is capable of this as it is actually shown installed as such); and a flange portion (19) that extends perpendicularly in a cantilever fashion from the sleeve portion (as seen in Figs. 5-13) and that integrally carries the sealing annular element (as seen in Figs. 5-13 as this is the portion joined to the sealing annular element 17a), from which a first elastically deformable annular lip (22b or 22c respectively) protrudes in a cantilever fashion (as seen in Figs. 5-13 as 


    PNG
    media_image1.png
    769
    706
    media_image1.png
    Greyscale

Miyagawa is silent as to the exact angle between the first and second annular surface and thus fails to explicitly disclose that the first and second annular surfaces that make the step In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946), and/or as it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Additionally see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874). Such a modification would provide the expected benefit of providing substantially the same performance, and easier production as square portions are generally easier/cheaper to produce.

With regard to claim 2, Miyagawa discloses that the contact portion has, in a direction perpendicular to the sleeve portion (i.e. the axial direction), a second pre-set radial thickness (LT) (i.e. any of the radial thicknesses of the contact portion, e.g. the maximum radial thickness thereof) greater than a radial thickness of the flexing portion (i.e. as 35 is defined as the smallest thickness of the lip) and greater than or smaller than the first pre-set radial thickness of the root 

With regard to claim 3, Miyagawa discloses that said external and internal annular surfaces consist of surfaces of revolution generated by a circumference segment (as seen in Figs. 5-13 as they are annular surfaces and are thus curved), the external annular surface having a radius greater than that of the internal surface (as seen in Figs. 5-13) when the first pre-set radial thickness is smaller than the second pre-set radial thickness (as detailed in the rejection of claim 2 above) and having a radius smaller than that of the internal surface when the first pre-set radial thickness is greater than the second pre-set radial thickness (examiner notes this is an optional limitation).

With regard to claim 4, Miyagawa discloses that said wedge-shaped overhang of the contact portion forms, towards the abutment surface, an acute angle (as seen in Figs. 5-13 the wedge-shaped portion is clearly acute), but is silent as to the exact angle of such and thus fails to explicitly disclose that the angle is comprised between 50° and 70°. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have modified the device of Miyagawa such that the acute angle of the wedge-shape is between 50° and 70° as a change in the shape of a prior art device is a design consideration within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946), and/or as it is In re Aller, 105 USPQ 233, 235 (CCPA 1955). Additionally see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874). Such a modification would provide the expected benefit of controlling the contact pressure of the wedge-shaped portion and therefore controlling the sealing effect of the contact portion.

Examiner’s Comments/Recommendations
Though no claims are currently in condition for allowance, Examiner notes that is appears claims 6-10 would be indicated as allowable upon overcoming the above claim objections and 112 rejections. Additionally upon overcoming the above claim objections and 112 rejections claims 5 would be objected to for depending on a rejected claim, but would be indicated as allowable upon incorporating it into claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675